Case 2:20-cv-02889-TLP-atc Document 1-1 Filed 12/10/20 Page 1 of 9                                            PageID 5

                                                                          Service of Process
                                                                          Transmittal
                                                                          03/29/2019
                                                                          CT Log Number 535191423
  TO:     Kim Lundy Service of Process, Legal Support Supervisor
          Walmart Inc.
          702 SW 8th St, MS#0215
          Bentonville, AR 72716-6209

  RE:     Process Served in Tennessee

  FOR:    Walmart Inc. (Domestic State: DE)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                  Jones Joyce and James Oscar Jones, Pltfs. vs. Walmart, Inc., etc., et al., Dfts.
  DOCUMENT(S) SERVED:               Summons, Proof, Complaint, First Set Of Interrogatories, Request, Certificate
  COURT/AGENCY:                     Lauderdale County - Circuit Court - Twenty- Fifth Judicial District, TN
                                    Case # 7078
  NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition - 03/21/2018 -
                                    known as Facility #97 located at 628 US-51 in Ripley, Tennessee
  ON WHOM PROCESS WAS SERVED:       C T Corporation System, Knoxville, TN
  DATE AND HOUR OF SERVICE:         By Certified Mail on 03/29/2019 postmarked on 03/25/2019
  JURISDICTION SERVED :             Tennessee
  APPEARANCE OR ANSWER DUE:         Within 30 days after service, not including the day of service (Document(s) may
                                    contain additional answer dates)
  ATTORNEY(S) / SENDER(S):          Jennifer H. Collins
                                    Reaves Law Firm, PLLC
                                    4466 Elvis Presley Blvd., Suite 310
                                    Memphis, TN 38116
                                    (901)417-7166
  ACTION ITEMS:                     CT has retained the current log, Retain Date: 03/29/2019, Expected Purge Date:
                                    04/03/2019

                                    Image SOP

                                    Email Notification, Kim Lundy Service of Process ctlawsuits@walmartlegal.com

  SIGNED:                           C T Corporation System
  ADDRESS:                          300 Montvue RD
                                    Knoxville, TN 37919-5546
  TELEPHONE:                        312-345-4336




                                                                          Page 1 of 1 / YC
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
7   Case 2:20-cv-02889-TLP-atc Document 1-1 Filed 12/10/20 Page 2 of 9                               PageID 6




                             CIRCUIT COURT OF LAUDERDALE COUNTY, TENNESSEE

                                  FOR THE TWENTY- FIFTH JUDICIAL DISTRICT

                                          SUMMONS IN CIVIL ACTION

                                                      Lawsuit

    Docket No.

    Plaintiff                                         V.                        Defendants

    Joyce Jones, and                                                            Walmart, Inc. d/b/a Walmart
    James Oscar Jones                                                           Supercenter;
                                                                                 Monique Copeland; and
                                                                                John Does 1-5



    TO: (Name and Address of Defendant (One defendant per summons)              Method of Service:

    Walmart, Inc. d/b/a Walmart Supercenter                                      CERTIFIED MAIL SERVICE

    CT Corporation System
    Registered Agent    ______ _________          1
    300 Montvue Road
    Knoxville, TN 37919

    You are hereby summoned and required to defend a civil action by filing your Answer with the Clerk of
    the Court and serving a copy of your answer to the Complaint on Jennifer H. Collins & James R. Davis.
    Plaintiff's attorneys, whose address is 4466 Elvis Presley Blvd.. Ste. 310. Memphis. TN 38116. telephone
    1+901-417-7166 within THIRTY (30) DAYS after this summons has been served upon you, not including
    the day of service. If you fail to do so, a judgment by default may be taken against you for the relief
    demanded in the Complaint.

    TESTED AND ISSUED                                                           By, D:C.,

    NOTICE TO THE DEFENDANT: You are being sued. It is mandatory that you appear in court on tne date
    and time you have been summoned if you wish to contest this suit. If you do not wish to contest this
    suit/it is not necessary that you appear in court. If you do not appear as you have been summoned, a
    default judgment can be rendered against you. It is important that you be aware of all the above
    information. If you have any questions about this summons, you must be in court on the date and time
    listed above.




                                                                Circuit Court Clerk
Case 2:20-cv-02889-TLP-atc Document 1-1 Filed 12/10/20 Page 3 of 9                     PageID 7




         IN THE CIRCUIT COURT OF LAUDERDALE COUNTY, TENNESSEE
                 FOR THE TWENTY-FIFTH JUDICIAL DISTRICT


JOYCE JONES and
JAMES OSCAR JONES



vs.
        Plaintiffs,
                                                                     Docket No.
                                                                     Division_
                                                                                   w
                                                                     JURY DEMANDED

WALMART, INC. d/b/a
WALMART SUPERCENTER;                                                    FILED
MONIQUE COPELAND, and
JOHN DOES 1-5                                                          FEB 2 2 2019
                                                                  RICHARD JENNINGS
                                                                 CIRCUIT COURT CLERK
        Defendants.


                                          COMPLAINT


        COMES NOW Plaintiffs, Joyce Jones and James Oscar Jones, by and through counsel,

hereby files this Complaint against Defendants, Walmart, Inc., d/b/a Walmart Supercenter,

Monique Copeland (in her professional capacity), and John Does 1-5, for personal injuries and

damages and would respectfully state as follows:



                                            PARTIES

1.    Plaintiffs, Joyce Jones and James Oscar Jones, are a married couple and adult residents of

      Ripley, Lauderdale County, Tennessee.

2.    Upon information and belief, Defendant, Walmart, Inc., d/b/a Walmart Supercenter

      (hereinafter “Walmart”), is a for-profit corporation formed in Delaware, with its principal

      office located at 708 SW 8th Street, Bentonville, Arkansas 72716-6209, and doing



                                       ' siSsSsS
Case 2:20-cv-02889-TLP-atc Document 1-1 Filed 12/10/20 Page 4 of 9                    PageID 8




     business in Tennessee as Walmart, Inc. Walmart may be served through its registered

     agent for service of process, CT Corporation System at 300 Montvue Rd., Knoxville,

     Tennessee 37919.

3.   Upon information and belief, Defendant Walmart, jointly or separately owned, managed,

     and/or controlled the Walmart Supercenter store located at 628 US-51 in Ripley, Tennessee

     known as Walmart, Inc. Facility #97.

4.   Upon information and belief, Defendant Monique Copeland (hereinafter “Defendant

     Copeland”), at all relevant times was the store manager of the Walmart Supercenter store

     located at 628 US-51 in Ripley, Tennessee known as Walmart, Inc., Facility #97 and is

     being sued in her professional capacity as the store manager of Walmart Supercenter store

     located at 628 US-51 in Ripley, Tennessee known as Walmart, Inc., Facility #97. Upon

     information and belief, Defendant Copeland may be served at her place of business at

     Walmart Supercenter store located at 628 US-51 in Ripley, Tennessee 38063 known as

     Walmart, Inc., Facility #97.

5.   That Defendants John Does 1-5 are corporations, entities, agencies, businesses, individuals,

     and the like which are presently unknown to the Plaintiff but whose negligent acts and/or

     omissions may have proximately caused or contributed to Plaintiffs injuries. Plaintiff will

     amend this Complaint to allege the true capacity of these parties when they are ascertained.


                               JURISDICTION AND VENUE

6.   The incident that forms the basis of this suit occurred in Ripley, Lauderdale County,

     Tennessee, thus this Court has personal jurisdiction over the parties and venue is proper in

     this county.
Case 2:20-cv-02889-TLP-atc Document 1-1 Filed 12/10/20 Page 5 of 9                    PageID 9




7.   This action arises in tort out of personal injuries and damages incurred as a result of a slip

     and fall that the Plaintiff suffered due to negligent maintenance at the property which was

     owned and operated by the Defendant Walmart in Ripley, Lauderdale County, Tennessee

     on or about March 12,2018.

8.   This Honorable Court has subject matter jurisdiction over this claim and personal

     jurisdiction over the parties.



                                               FACTS

9.   On of about March 12,2018, Plaintiff, Joyce Jones, was lawfully inside the Walmart

     Supercenter store known as Facility #97 located at 628 US-51 in Ripley, Tennessee.

10. Upon information and belief, Defendants Walmart and Copeland jointly or separately

     owned, managed, and/or controlled the Walmart Supercenter store known as Facility #97

     located at 628 US-51 in Ripley, Tennessee on or about March 12,2018 and during all times

     relevant to this lawsuit.

11. On or about March 12, 2018, the Plaintiff, Joyce Jones, lawfully entered the Walmart

     Supercenter store known as Facility #97.            Plaintiff was intending to pick up some

     medication from the pharmacy at the time. While the medication was being prepared, the

     Plaintiff bought some items, took them to the car, and returned to the store to retrieve the

     medication.

12. When the Plaintiff returned to the store and picked up the medication, she slipped and fell

     due to a substance that was spilled on the floor.

13. The aforementioned dangerous condition of spilled substance in Defendant Walmart’s store

     on the floor caused the Plaintiff Joyce Jones’s subsequent serious injuries.
Case 2:20-cv-02889-TLP-atc Document 1-1 Filed 12/10/20 Page 6 of 9                    PageID 10




14. The Defendants had actual or constructive notice of the dangerous condition and failed to

     correct the dangerous condition.

15. As a direct and proximate result of the Defendants’ negligent acts, Plaintiffs Joyce Jones

     and James Oscar Jones sustained personal injuries and other damages to be more

     particularly described hereinafter.



                                      CAUSE OF ACTION

                         NEGLIGENT ACTS AND/OR OMISSIONS

16. Plaintiffs incorporate paragraphs 1 through 15 as if restated here verbatim.

17. Defendants had a duty to maintain the premises in a safe and prudent manner.

18. Defendants breached this duty.

19. The actions of the Defendants were the proximate cause of this accident and Defendants

     were guilty of one or more of the following acts of common-law negligence which was the

     proximate cause of the injury to the Plaintiffs:

     a.   Defendants, by and through its agents, servants and/or employees failed to maintain

          the premises in a safe and prudent manner, thereby promoting a improper and unsafe

          place for the patrons lawfully on its premises.

     b.   Defendants, by and through its agents, servants and/or employees, failed to exercise

          reasonable and ordinary care, inspection and maintenance of the premises when they

          knew or should have known that the same were in unreasonably dangerous condition.

     c.   Defendants, by and through its agents, servants and/or employees, are guilty of

          negligence in that they carelessly failed to exercise the due care and caution required

          of a reasonably prudent business under the same or similar circumstances.
Case 2:20-cv-02889-TLP-atc Document 1-1 Filed 12/10/20 Page 7 of 9                     PageID 11




      d.   Defendants, by and through its agents, servants and/or employees, are guilty of

           negligence in that they failed to inspect said premises after actual or constructive

           notice was given as to its dangerous state.

      e.   The negligent conduct of the Defendants, by and through its agents, servants and/or

           employees, resulted in the existence of a dangerous condition and a foreseeable and

           unreasonable risk of harm to the Plaintiffs.

      f.   Defendants, by and through its agents, servants and/or employees, failed in their

           affirmative duty to take reasonable steps to inspect the premises for the foreseeable

           dangerous condition, and to keep the premises in a safe condition.

     g-    Defendants, by and through its agents, servants and/or employees knew or should

           have known of the hazardous condition which is the subject of this lawsuit, and with

           its actual or constructive notice should have warned the Plaintiffs of the hazardous

           and dangerous condition.

     h.    Other acts and/or omissions to be shown at trial.


                                  INJURIES AND DAMAGES

20. Plaintiffs incorporate paragraphs 1 through 19 as if restated here verbatim.

21. Asa direct and proximate result of the above-described violations of the common law and

     state statutes by Defendants, Plaintiff, Joyce Jones, sustained multiple serious and disabling

     injuries to her body as a whole.

22. Plaintiff, Joyce Jones, has endured pain and suffering and will continue to endure pain and

     suffering from the injuries arising out of the subject incident.

23. Plaintiff, Joyce Jones, has incurred reasonable and necessary medical expenses in order to

     alleviate her pain and suffering and will continue to incur said expenses in the future.
Case 2:20-cv-02889-TLP-atc Document 1-1 Filed 12/10/20 Page 8 of 9                     PageID 12




24. Plaintiff, Joyce Jones, has sustained mental anguish as a result of the subject fall, past,

      present, and future.

25. Plaintiff, Joyce Jones, has sustained loss of enjoyment of life, past, present and future.

26. Plaintiff, Joyce Jones, has sustained inconvenience, past, present and future.

27. Plaintiff, Joyce Jones, has sustained other damages to be determined at a trial of this cause

      of action.

28. As a direct and proximate result of the above-described breaches of duties and negligent,

      reckless, and/or intentional acts by Defendants, Plaintiff James Oscar Jones, individually,

      seeks damages for die loss of the society, affection, companionship, and consortium of his

      wife, Joyce Jones.



                                     PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully sues Defendants,

Walmart, Inc., d/b/a Walmart Supercenter, Monique Copeland (in her professional capacity), and

John Does 1-5 for a reasonable amount of restitution and compensation for damages to be

determined by twelve honorable and good citizens of Lauderdale County to the sum of Three

Hundred Thousand Dollars ($300,000.00).



        WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray for damages

as they may appear on the trial of this cause, reserving the right to amend this pleading to

conform to the facts as they may develop, for cost and interest, and for all other general relief

justified by the facts under the law or equity.
Case 2:20-cv-02889-TLP-atc Document 1-1 Filed 12/10/20 Page 9 of 9        PageID 13




                                                     *
                                                Respectfully submitted,


                                                REAVES LAW FIRM, PLLC


                                                             H.'COLLINS, No. 2^85
                                                J      IF
                                                J/ [ES/R. DAVIS, JR., No. 37113
                                               d'Attorneys for Plaintiff
                                                4466 Elvis Presley Blvd., Suite 310
                                                Memphis, Tennessee 38116
                                                (901)417-7166
                                                iennifer.collins@bevourvoice.com
                                                iames.davis@bevourvoice.com




                                                               r
